Citation Nr: 1815923	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 8, 2015, for service connection for an adjustment disorder with depressed mood. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. On November 26, 2013, the Veteran submitted a letter indicating intent to file a claim for service connection for a mental disorder.

2. Responsive to this letter, VA failed to provide the Veteran with an appropriate application form to file a claim for service connection for a disability.

3. In July 2015, the Veteran submitted an application for service connection for a mental disorder, and VA granted service connection for an adjustment disorder with depressed mood based on that application, effective from July 2015.  


CONCLUSION OF LAW

The criteria for an effective date of November 26, 2013, but no earlier, have been met for the grant of service connection for an adjustment disorder with depressed mood.  38 U.S.C. §§ 5107 (b), 5110 (2012); 38 C.F.R. §§ 3.102 , 3.156(c), 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, in effect, that he should be granted an effective date for service connection of November 26, 2013, for his service-connected mental disorder.  The Board's decision herein thus constitutes a complete grant of the benefit sought by the appeal.  

The effective date for service connection shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

On November 26, 2013, the Veteran submitted a letter as an attachment to a VA Form 9, responsive to a statement of the case in November 2013.  That statement of the case denied a disability evaluation for service-connected bilateral hearing loss greater than the 20 percent.  In the letter the Veteran addressed a hearing loss examination but stated he was not contesting those findings.  He did, however, state in reference to the hearing loss, "I didn't read anything about how this loss has effected (sic) my mental condition in daily living."  He added, "Hearing loss was not painful but the loss of hearing is very painful mentally."  However, the Veteran did not explicitly state in the letter that he was claiming any benefit related to a mental condition.  

(The appeal for a higher initial rating for bilateral hearing loss which was the subject of the VA Form 9 was addressed by a Board decision in June 2015.  A rating for bilateral hearing loss is not at issue in the present appeal.)

In the context of an attachment to a VA Form 9 for a hearing loss disability rating claim, the Veteran's statements within the November 2013 letter may reasonably be interpreted as an expression of intent to file a claim for a mental disorder.  Under applicable regulations, such an expression of intent to file a claim does not constitute a formal claim, but does require an appropriate response from VA.  See 38 C.F.R. §§  3.155(b), 3.160(a).  The Veteran had one year from the November 26, 2013 date of submission of the letter in which to file a formal claim in order to preserve, for benefits purposes, the November 26, 2013 date as the date of receipt of the formal claim.  However, for this purpose, in response to the July 2013 Veteran's expression of intent to file, the VA was required to provide him with "an appropriate application form prescribed by the Secretary."  38 C.F.R. § 3.155(b).  

In response to this November 2013 letter, the RO issued a letter dated in April 2014.  In the letter the RO informed the Veteran as follows: "Please clarify if it is your intention to file a new claim for a mental condition associated with your hearing loss.  No further action will be taken for this issue unless we hear from you."  Attached to this April 24 letter, the RO provided a VA From 21-4138, which is a Statement in Support of Claim form.

The RO subsequently issued another letter, dated in September 2014, again addressing the Veteran's November 2013 letter.  The RO then added, "If you would like to file a claim for a mental condition secondary to your hearing loss, please let us know.  No further action will be taken unless we hear from you."  The September 2014 letter does not indicate that any forms were then provided to the Veteran.

Thus, it does not appear that the RO provided the Veteran with an appropriate application for filing a claim, as required pursuant to 38 C.F.R. § 3.155(b).  Because an application form was not sent to the Veteran responsive to the November 2013 letter, the one-year time limit for filing a formal claim is tolled.  See Hamilton v. Brown, 4 Vet. App. 528, 544-45 (1993) (en banc) (holding that VA's failure to forward a formal application form after an informal claim had been received tolled the one-year time limit for filing the formal application), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

On July 8, 2015, the RO received an Application for Disability Compensation, VA Form 21-526EZ, in which the Veteran applied for service connection for depression as secondary to hearing loss.  The RO subsequently granted service connection for an adjustment disorder with depressed mood, and assigned an effective date for service connection of July 8, 2015.  

Because the RO failed to provide the requisite application in response to the November 2013 letter, the time limit for filing a formal claim was tolled.  The Board finds that the medical and lay evidence of record supports the existence of the claimed adjustment disorder with depressed mood at the time of the November 26, 2013 submission.  Hence,  the effective date for service connection for an adjustment disorder with depressed mood is the November 26, 2013 date of receipt of the Veteran's expression of intent to file a claim.  38 C.F.R. §§ 3.155, 3.400.  
 

ORDER

An earlier effective date of November 26, 2013 is granted for service connection for an adjustment disorder with depressed mood, subject to the laws and regulations governing the payment of monetary awards. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


